DETAILED ACTION
	The instant application having Application No. 16/723,361 has a total of 20 claims pending in the application, there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 12/20/2019 are acceptable for examination purposes.
  

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US 9,390,025.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 9,390,025 
2. A device comprising: a memory to: 
receive a page fault indicative of an access to a virtual memory address unmapped in the memory; 

in response to receiving the page fault, map the unmapped virtual memory address to a stressed page of the memory; and 
map a stressed virtual memory address to a free page of the memory, 


wherein the stressed page is determined based on one or more durability parameters, the durability parameters comprising an error correction parameter representing a frequency of detected and corrected errors in each of the pages of the memory. 
1. A device comprising: a memory controller to: receive a request to access a virtual memory address that is not mapped to a physical memory address of a memory; 
generate a page fault indicative of the request; send, to the memory, an indication of the page fault; and wherein the indication of the page fault to cause the memory to: 
map the unmapped virtual memory address to a stressed page of the memory, and map a stressed virtual memory address to a free page of the memory, 
wherein the stressed page is determined based on one or more durability parameters, the durability parameters comprising an error correction parameter representing a frequency of detected and corrected errors in the stressed page of the memory.


                           Instant Application
                          US 9,390,025
Claim 13
Claim 12

	
	Further, the dependent claims of both cases contain substantially similar limitations.


Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US 9,934,142.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 9,934,142
2. A device comprising: a memory to: 
receive a page fault indicative of an access to a virtual memory address unmapped in the memory; 

in response to receiving the page fault, 




map the unmapped virtual memory address to a stressed page of the memory; and 
map a stressed virtual memory address to a free page of the memory, 


wherein the stressed page is determined based on one or more durability parameters, the durability parameters comprising an error correction parameter representing a frequency of detected and corrected errors in each of the pages of the memory. 
1. A device comprising: a memory to: receive a page fault indicative of an access to a virtual memory address unmapped in the memory; 


and in response to receiving a page fault, determine a final stressed page by comparing a first head entry of a pool of free pages with a second head entry of a pool of marked pages to identify a final stressed page; and 
map the unmapped virtual memory address to the final stressed page of the memory.




10. The device of claim 9, wherein the respective durability parameters associated with the free page and the marked page comprise at least one of direct durability measurement, access counters, or error correction parameters.


                           Instant Application
                           US 9,934,142
Claim 13
Claim 11

	
	Further, the dependent claims of both cases contain substantially similar limitations.

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US 10,515,010.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 10,515,010
2. A device comprising: a memory to: 
receive a page fault indicative of an access to a virtual memory address unmapped in the memory; 

in response to receiving the page fault, 








map the unmapped virtual memory address to a stressed page of the memory; and 
map a stressed virtual memory address to a free page of the memory, 












wherein the stressed page is determined based on one or more durability parameters, the durability parameters comprising an error correction parameter representing a frequency of detected and corrected errors in each of the pages of the memory. 
1. A device comprising: a memory comprising a first page associated with a first stress level, wherein the first page is associated with a first virtual memory address and a first physical memory address, the memory to: receive a page fault indicative of an access to an unmapped virtual memory address unmapped in the memory; and 
in response to receiving the page fault: evict a second page of the memory associated with a second physical memory address, wherein the second page is further associated with a second virtual memory address and a second stress level that is less than the first stress level; 
map the unmapped virtual memory address to a third page of the memory, wherein the unmapped virtual memory address is a third virtual memory address, wherein the third page is associated with a third physical memory address and a third stress level that is less than the second stress level; and responsive to mapping the unmapped virtual memory address to the third page of the memory, perform a wear leveling operation with respect to the first page associated with first virtual memory address and the third page associated with the third virtual memory address.


6. The device of claim 1, where to perform the wear leveling operation the memory further to: map the first virtual memory address associated with the first page to a free page of the memory, wherein the first stress level of the first page is determined based on one or more durability parameters, the durability parameters comprising an error correction parameter representing a frequency of detected and corrected errors in pages of the memory.


                           Instant Application
                           US 10,515,010
Claim 13
Claim 11

	
	Further, the dependent claims of both cases contain substantially similar limitations.


  CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 2-21 have been rejected but would be allowable if made to overcome the double patenting rejections set forth above.
 	The cited prior art fails to teach or suggest:

	map the unmapped virtual memory address to a stressed page of the memory, and
	map a stressed virtual memory address to a free page of the memory, wherein the stressed page is determined based on one or more durability parameters, the durability parameters comprising an error correction parameter representing a frequency of detected and corrected errors in the stressed page of the memory.” As recited in claim 2, and similarly for claim 13.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00– 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135